Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered June 8, 1983, convicting him of rape in the first degree, sexual abuse in the first degree and assault in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
While the testimony of defendant and the complainant conflicted on the issue of forcible compulsion, as a matter of law it cannot be said that the evidence, viewed in a light most favorable to the prosecution, was legally insufficient (People v Walstatter, 53 NY2d 871; People v Stoesser, 92 AD2d 650).
We have reviewed defendant’s other contentions and find them to be without merit. O’Connor, J. P.. Brown, Lawrence and Fiber, JJ., concur.